Citation Nr: 0512219	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-03 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE 

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
disability due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty in the American Merchant 
Marines from September 1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  

In May 2004, the veteran provided testimony at a hearing 
before a Decision Review Officer at the RO.  

A transcript of the hearing is of record.  Although the 
veteran indicated in the substantive appeal submitted in 
February 2004 that he desired a Board hearing, he informed VA 
in August 2004 that he no longer desired such a hearing. 

In April 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age.  


FINDINGS OF FACT

1.  In an unappealed decision of November 1999, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for pulmonary disability due to asbestos exposure.  

2.  The evidence received since the November 1999 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection pulmonary 
disability due to asbestos exposure.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a lung disorder, including as due to 
asbestosis exposure, was initially denied by the RO in an 
unappealed decision of December 1990 on the basis that the 
veteran did not currently have an asbestos-related lung 
disorder.  In unappealed decisions of October and November 
1999, the RO determined that new and material evidence had 
not been presented to reopen the veteran's claim.  

The current claim to reopen was received in August 2002.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the November 1999 
rating decision included a May 1989 private medical statement 
which essentially notes that the veteran reported a history 
of asbestos-exposure as a merchant seaman from 1940 to 1971.  
It was noted that the veteran had asbestos related pleural 
disease and evidence of pulmonary asbestosis manifested by 
restrictive changes and decreased diffusing capacity of the 
lung.  Other private medical evidence of asbestos related 
lung changes was also of record.  The report of a September 
1990 VA examination, also of record, in November 1999, 
indicates that the veteran was found to have chronic 
obstructive pulmonary disease and to have a history of 
asbestos exposure with no evidence of asbestosis.  

The evidence added to the record since the November 1999 
rating decision includes an August 1999 private medical 
statement indicating that the veteran continued to have 
pleural changes consistent with his occupational history of 
asbestos exposure.  This statement is not cumulative or 
redundant of the evidence previously of record.  It relates 
to an unestablished fact necessary to substantiate the claim, 
i.e. the presence of pulmonary disability due to asbestos 
exposure.  In addition, when considered in the context of the 
evidence previously of record noting the veteran's history of 
asbestos exposure during service, this statement is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim seeking service 
connection for pulmonary disability due to asbestos exposure 
is granted.  




REMAND

As a preliminary matter, the Board notes that the veteran 
should be provided the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004), in 
light of the Board's decision granting reopening of the 
claim. 

The Board also notes that the medical evidence of record 
contains conflicting information concerning whether the 
veteran currently has a pulmonary disability due to asbestos 
exposure.  Moreover, the record contains no medical opinion 
addressing whether any current pulmonary disorder is due to 
asbestos exposure during the veteran's period of active duty.  
Therefore, the Board has determined that further development 
of the record is in order to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should issue a letter to the 
veteran providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that he submit should submit any 
pertinent evidence in his possession.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of all currently 
present pulmonary disorders.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.

The examiner should identify any 
pulmonary disorder(s) due to asbestos 
exposure and should specifically address 
whether the veteran has pleural 
abnormalities or restrictive pulmonary 
disease due to asbestos exposure.  With 
respect to any abnormalities or disorder 
due to asbestos exposure, the examiner 
should provide an opinion as to whether 
the veteran's exposure to asbestos during 
his Merchant Marine service during World 
War II played a material causal role in 
the development of such abnormalities or 
disorder.  

The examiner should also provide the 
rationale for all opinions expressed.

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should adjudicate the 
veteran's reopened claim on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and afford 
them the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


